EXHIBIT 99.1 February20, 2014 Verso Paper Corp. 6775 Lenox Center Court, Suite 400 Memphis, Tennessee 38115-4436 Attention: David J. Paterson and Peter H. Kesser Gentlemen: Re:Exchange Offers and ConsentSolicitations Reference is made to that certain Agreement and Plan of Merger (as such agreement may be amended, supplemented, restated or otherwise modified from time to time in accordance with its terms and conditions, the “MergerAgreement”), dated as of January 3, 2014, by and among Verso Paper Corp. (“Verso”), Verso Merger Sub Inc. and NewPage Holdings Inc. (“NewPage”).Capitalized terms used herein but not otherwise defined shall have the meaning given to such terms in the Merger Agreement. I write in response to Verso’s request that NewPage waive, or failing such waiver, amend the condition to closing in the Merger Agreement that Verso shall have consummated the Exchange Offer and Consent Solicitations (the “Exchange OfferCondition”). As you are aware, the NewPage board, in deciding to recommend the merger to its stockholders, gave great weight to the deleveraging nature of the transaction and the debt reduction to be achieved by the Exchange Offers and Consent Solicitations, and this remains a fundamental element of the transaction from NewPage’s perspective.We do not consent to Verso’s request for a waiver or amendment, and you should not assume that we will waive the Exchange Offer Condition or that we will provide any flexibility whatsoever with respect to debt reduction in the future.If Verso is unable to satisfy the Exchange Offer Condition, we will reevaluate the merger and consider all our options. Respectfully yours, /s/ Mark A. Angelson Mark A. Angelson Chairman cc: Apollo Global Management, LLC 9 West 57th Street, 43rd Floor New York, NY 10019 Telecopy: (212) 515-3288 Attention: Scott Kleinman and General Counsel Kirkland & Ellis LLP 601 Lexington Avenue New York, NY 10022 Telecopy: (212) 446-6460 Attention:TaurieM. ZeitzerandJoshuaKogan NewPage Corporation 8540 Gander Creek Drive | Miamisburg, OH 45342 | T www.NewPageCorp.com
